Case 2:21-cv-03046-ER Document15 Filed 07/27/21 Page 1of2

AO 440 (Rev, 06/12) Summons ina Civil Action

UNITED STATES DISTRICT COURT

: for the

Easter District of Pennsylvania

CHESTNUT STREEF CONSOLIDATED, LLC
Plaintiffts)
v.

BAHAA DA WARA; IMAD DAWARA; FATAN
DAWARA also known as FATEN DAWARA;
MAISAA DAWARA:;: MIRVAT DAWARA; ABEER
NAIM; HITHAM ALBAROUK] also known as
HAITHAM ALBAROUKI; DOE INDIVIDUALS (1-
10) AND DOE ENTITIES (1-10)
Defendant(s)

Civil Action No. 21-3046

eet Ne Ne ne Se Nae ee Nae See Se Nee? ee”

- SUMMONS IN A CIVIL ACTION

To: (Defendant's name arid address) Fatan Dawara

aka Faten Dawara
19 Ridge Avenue
Norwood, PA 19074

A lawsuit has been filed against-you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
ate the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure, The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are:

GARY FRANCIS SEITZ

Gellert Scali Busenkell & Brown LLC
Philadelphia Office 8 Penn Center

1628 John F. Kennedy Blvd - Suite 1901
PHILADELPHIA, PA 19103

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answet or motion with the court.

 

CLERK OF COURT

Date: 7/15/2021 | slBrian §, Weissman

Signature of Clerk or Deputy Clerk

    
 
    

   

Kate-Baftkman, ClerkafGourt
Us. eee dit eat ee of PA

 

 

 
Case 2:21-cv-03046-ER Document15 Filed 07/27/21 Page 2 of 2

AQ 440 (Rev. 06/12) Summons ina Civil Action (Page 2)
Civil Action No. 21-3046.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4(I))

This summons, complaint, ex parte motion & order for (name of individual and title, if any} Fatan Dawara
a/k/a Faten Dawara was received by me on 7/20/2021.

[ ] | personally served the summons on the individual at (piace) ON (date)
;or

[X] | left the summons, complaint, ex parte motion & order at the individual’s residence or
usual place of abode with (name) Hitham Albarouki, co-tenant, a person of suitable age and discretion
who resides at *NEW ADDRESS: 132 South Scott Avenue, Glenolden, PA 19036, on (aote) 7/26/2021 at
12:42 p.m.; or

 

 

 

[ ] | served the summons (name of individual) , who is designated by
law to accept service of process on behalf of (name of organization)
ON (date) ———‘—s— OO
[ ] lreturned the summons unexecuted because ; or
[ ] Other (specify):
My fees are $ for travel and $ for services, for a total of S

| declare under penalty of perjury that this information is true.

 

. . C? on mn |
Date: 7/27/2021 lar Y. ok

Server's signature
Kevin J. O'Rourke, Special Process Server

 

O’Rourke Investigative Associates, Inc.
1225 North King Street, Suite 400

P. O. Box 368

Wilmington, DE 19899-0368

Additional information regarding attempted service, etc:
